GOLDEN
VEROLEUM
LIBERIA

i

Provisional Memorandum of Understand-
ing Incorporating Social Agreement
Between

and Golden Veroleum Liberia

PROVISIONAL
MEMORANDUM OF UNDERSTANDING (MOU)
INCORPORATING
SOCIAL AGREEMENT BETWEEN
NEMIAH, PIDDY, NYABO AND GOLDEN VEROLEUM LIBERIA
(JARBO)
(GARRAWAY ADMINISTRATIVE DISTRICT)
FINAL VERSION

15"JULY 2014

“LET THIS BE PROBATED”

PROBATE COURT

PROBATED THIS: BPP chee. A UGE cocessessssRD 2014

JUDGE OF THE MONTHLY AND PROBATE COURT (GRAND KRU COUNTY) ,

“LET THIS BE REGISTERED”

REGISTERED ACCORDING TO LAW

OPP rt RUSTON BY 1.5.2 seco. os cece sie soe css a ese setseellge ned ave 424 cenceb ove oes tun sve caeens

i
A4 (ID)
Republic of Liberia

Montserrado County I\

atm,
Cell :0886 528084/0886490789 £ 0880312399 LU555280660/0776030897

Office of the Notary Public
Monrovia, Liberia

NOTARY CERTIFICATE

Fenvonally Gypoered Lafire mein my O office withthe City of Manrorea, Mantrorvade County
REPUBLIC OF cioERiA, Hs 25TH day of MARCH &€.D. 2015 cely qualified and
commissioned Hotary elie of endin the county of

Mentoorrade and tt 1 Repub oftrosatd the Partias to the attached DOCUMENTS:

MEMORANDUM OF UNDERSTANDING (MOU) INCORPORATING
SOCIAL AGREEEMENT NEMIAH, PIDDY, NYABO AND GOLDEN VEROLEUM (LIBERIA \) GARBO)
GARRAWAY ADMINISTRATIVE DISTRICT
FINAL VERSION

15% JULY, 2014

Lid In Mey Provence Hind Its Ths Poaserce Of Ech Onkir Exocute tnd Sign Ther Genaine
Signature On She Satd Instrument(S) Io Person (ES) Ty Represent Hind Tet Ths Samo
Wes Hate Sa Hey Foasence Aad Doclired By Exch Of Then So Be Tikr Ou
Handwriting (I)

Tirefora IS. FETER DOER TAR, etary Fike CGforecaid Hove Ketached. My
Office Signatere Sad Hetary Seal Te tral! Wren Stadt Wkere Hecassary

I Hoe fred My Gensine Sgn asure Starsin, ng
To Tht ¢ Tranouction By Tks Pour Fretod I HE.
This 25TH DEY OF MARCH A.D. 2015

— —— ~~ |
ame yarn re = ow Sse

GOLDEN
GV [_ VEROLEUM
LIBERIA

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,
Monrovia, Liberia

Registered: R. Fole Sherman Law Building,
17th Street & Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement
Nemiah, Piddy and Nyabo
(Jarbo)

(Garraway Administrative District)
Final Version

21" July 2014

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
REPUBLIC OF LIBERIA)
GRAND KRU COUNTY)

wv

Provisional Memorandum of Understanding
Incorporating Social Agreement

THIS Provisional Memorandum of Understanding (MOU) is made and entered into this

<fuly 2) OIY_, between Golden Veroleum (Liberia) Inc., Republic of Liberia, a Liberian Domestic

Corporation, (hereinafter referred to as “GVL”) represented by its Authorized Signatories, named on below,
and the undersigned communities of Nemiah, Piddy and Nyanbo in Garraway Admininsitrative District of
Grand Kru County, Republic of Liberia, (hereinafter referred to as “Community” or “Communities”)
represented by their Authorized Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the Communities.
RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under the provisions of
a 65-year agricultural concession agreement (the “Concession Agreement”) to engage in the development of
land for oil palm and the production and sale of palm oil products, and the Concession agreement is by
reference included herein;

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of jobs, careers, capacity building, infrastructure, and other social and
economic benefits, while also implying changes in many matters of lifestyle and activities of Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop land in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or forest

management or other rights, permits, certificates or titles), for GVL plantings and facilities together with a
Community Oil Palm program.

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify, a minimum of 2915 acres of land for the
development of oil palm by GVL and additional $83 (Nemiah 279.8, and Piddy/Nyanbo 303.2) acres of land
as may be required for the use of the Community (with support from GVL) to establish a Community Oil Palm
program; The contributing acres for the two communities are: Nemiah 1399 acres, Piddy and Nyanbo 1,516
acres.

WHEREAS, The Communities have determined or will furthermore determine to their considered
satisfaction that such land identification for oil palm purpose still provides for and leaves necessary amount of
land for other needs.

WHEREAS, this MOU outlines the process of engagement for future assignment of land for oil palm
development, the social, employment and other economic benefits offered by GVL to the Communities, and
the Communities’ and GVL’s approach to resolving grievances should they arise.

WHEREAS, this MOU shall respectfully be registered through the Liberian Legal system and
become binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein:

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have agreed
as follows:

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and employment, training,
promotion, college and university scholarships and business opportunities in accordance of Appendix A.

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries, free housing, free health care, free education
and schooling of children in accordance of Appendix B.

Cc Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every year, to the
Community Development Fund, which will be governed with the Communities themselves for development
projects; GVL will also construct and rehabilitate roads and bridges, additionally GVL will provide
Communities citizens access to GVL schools, university and college scholarships, health care facilities; and
GVL will provide business opportunities to Communities entrepreneurs, and GVL will consider the
Community for industrial development of an Oil Palm Factory Miil, in accordance of Appendix C.

D) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oil Palm Project, which will
be owned by the Communities and its members. GVL proposes that the Community Oil Paim area will be in
ratio of | acre to every 5 acres the Communities have assigned to GVL. The program will be offered in
accordance to Appendix D and subject to terms, considerations, rules and regulations to be agreed with the
Communities and program participants.

E) Development Employment Analysis Based on Available hectares

Employment will be offered by GVL based on various stage of plantation development. Where there are
nursery establishment, employment at the nursery will be on short term bases for maximum of three years.
Community Oil palm might also provide 20 percent of field jobs when fully implemented, Where possible and
practical and where required skifls exist locally, GVL will give job preference to employ communities and will
try to offer jobs according to community amount of land size offered. Recruitment shall be the sole
responsibility of management; all shall be in accordance with Appendix E

F) GVL Commitment to Communities regarding Potential Impacts

GVL will not pursue resettlement of the Community people from their villages or towns. This has
always been GVL policy and GVL has never resettled anyone and has not required anyone to do so. GVL.
commits to adherence to ail the affecting laws and regulations of Liberia and to international regulations of
RSPO, to good practices, and to partnership with the Communities, in accordance of Appendix F.

G) Communities Commitment te GVL

The Communities commit to adherence to all the affecting laws and regulations of Liberia to good
practices, and to partnership with GVL, in accordance of Appendix G.

H) Issue and Grievance Resolution process

Given the long term nature of the partnership, it is possible that disagreements or differences may
arise as between community or individual citizens and GVL. The company and community recognized the
importance of addressing and resolving any such differences in a friendiy and timely way and as such have
agreed to the attached Grievance Resolution Process included in Appendix H.

b Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL, the community
formally attests to and signs the development map, being current at date . The community
acknowledges and affirms that it may wish to enter into future negotiations for transfer of additional lands, and
that updated maps will be appended to and become part of this social agreement. The formal endorsement is
contained in Appendix I and is an integral part of this MOU.

2044-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
J) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference

documents listed in accordance of Appendix J.

This PROVISIONAL MOU shall remain in force until final MOU / Social Agreement is signed -
with mutual intent to do so after land preparation of the above number of acres agreed on. The final
MOU will include the same terms and any changes or additions as mutually agreed by the parties. By
signing this Provisional MOU, the communities authorize GVL to start operations and land
development in the areas referred to on the attached maps. The Final MOU will endgre for the life of the

Concession Agreement, unless otherwise mutually agreed by the Pa’

Signed:
For Communities

(Authorized Self-Chosen Representatives)

For GVL,

Name: Krishnan Nalaiah

PIDDY-NYANBO COMMUNITIES

Community Representative Committee

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders incl Paramount Chiefs and
Chiefs)

George N. Quire

Isaac T. Weah

. , (clan chief) L—-
| ; Cadbeie 1 Qws IS,
Regina D. Toe Edwin F. Natt
(General Town Chief-Nyanbo) 4

George S. Sieh

Jonathan N. Bobboh

Jone Toe

(General Town Chief-Piddy) tenth.
Edward G. Toe
(Tribal Chief-Piddy) Bdaoy Tee

Alfred D. Hne

Mrs. Zeriah H. Nyanfore

George S. Sieh
(Tribal Chief-Nyanbo)
Broad Based Leaders & Citizens inéF Further

Elders, Women leaders, Youth —_ Leaders,
Development leaders

Rey. Nathaniel E. Toe
Sr.

(Women Leader)

Alfred M. Toe
(Youth Leader Piddy-Nyanbo)

Emmanuel W. Toe x
(Youth Leader-Piddy)

George B. Natt
(Youth Leader-Nyanbo)

Moses D. Pahne
(Elder-Piddy )

| (Elder-Nyanbo)

Nathaniel C. Chea

Moses D. Dobboh
(Gyabo Community Harper city)

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

leek

D obhal
NEMIAH COMMUNITIES

Community Representative Committee

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders incl Paramount Chiefs and
Chiefs)

Elijah Nyema Geddeh

Gibson G. Wah Sr.
(clan chief)

Cecelia G. Keah

George T. Toe
(General Town Chief
Andrewville)

Pudi T. Moses
(General Town Chief-
Willisonville) S

Thomas T. Tye

Emmanuel Wamon
Todded zen

Broad Based Leaders & Citizens incl
Elders, Women leaders, Youth Leaders,
Development leaders

Cecelia G. Keah
(Women Leader)

Peter F. Weah a < 2)
Allison T. Geddeh

Anthony N. Toe
An nl

Susanna G. Sieh
(Women Leader-Anderville)

Peter F. Weah
(Youth Leader- Andrewyville) Faw

Bill G. Geddeh
(Youth Leader- Willisonville) AED

Napoleon P. Nyema
(Youth Leader-Nemiah)

Francis T. Toe
(General Chairman — Pleebo)

Sam N. Geddeh
(General Chief- Harper )

Emmanuel J. Keah 5
(City Mayor)

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

QUARTER CHIEFS
Nemiah Piddy/Nyanbo
Jo H. Badio Jeremiah Q. Nyaway
(Pabo Quarter)
William T. Keah Moses K. Toe 4

(Gyachibo Quarter

Charles C, Pouh
(Puobo Quarter)

Nathaniel C. Chea

James Hne George S. Sieh
(Tuobo Quarter) ¢ ] LA Yh @ Ye

Elijah N. Tye . Dweh Natt
(Youbo Quarter) Eu Afr. [of fe

Samuel Moses
(Sayanbo Quarter)

George K. Toe
(Dillebo Quarter)

James T. Nyema
(Toebo Quarter)

ere SHER Wei

Peter Taba Toe Sr.
(Dellebo Quarter

GOVERNMENT, ADMINISTRATIVE ATTESTATIONS AND ENDORSEMENTS
(Government Authorized Representation at District, County, & National level)

NAME

POSITION

SIGNATURE
|B

Levi N. Williams

Township Commissioner —Nemiah

Gabriel S. Bodio

Township Commissioner -Sieasigh

lev LALA DL gs

Jacob Nyemah

Paramount Chief

Ger

Van Sieh Harmon

District Commissioner

ile

Amagie Siaka

District superintendent

4)

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

NAME

POSITION

SIGNATURE

Sam T. Bioh

Development Superintendent

Trehn Statutory District

David Togba

Grand Kru County Land
Commissioner

Benjamin Bedell

Grand Kru County Agriculture
Coordinator

T. Micheal Wesseh

Grand Kru County Dev.
Superintendent

Elizabeth N. Dempster

Grand Kru County Superintendent

WITNESS

NAME

POSITION

SIGNATURE

Moses Kiadii

Civil Society Representative
(Grand Kru)

eo Wink

Doris Ylatwen

Local NGO Rep
(Grand Kru Women Development
Association)

Tk,

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

APPENDIX A

Preferences GVL Will Provide to Communities Citizens

Preference and priority for jobs in the Communities areas.
Adult literacy and numeracy education for workers

Technical training opportunity for advancement to qualified jobs and management in Community area
and elsewhere in GVL business

Preference for GVLs college and university scholarships is given to qualified students

Preference for trainee Cadetships towards management jobs

Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens of good
reputation who have the willingness and qualifications for the opportunities, and also in other GVL
areas, so that GVL MOU area citizens may cross-work in any GVL areas on equal basis.

Preference and priority means that in any starting and new jobs or business opportunity will first be

given to citizens. But existing employees, trainees, students, cadets or vendors will not be fired to
accommodate new entrants,

App. A-}

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
APPENDIX B

Benefits GVL Will Provide to
Communities Citizens Who Beeome Employees

Employment and wages and other

a.

d.

Priority and preference for jobs and training opportunity is provided to communities that
designate planting land for GVL

Wages and salaries meet Liberian Laws and Regulations and Minimum Wage rulings, as
well as Terms and Conditions of Collective Bargaining Agreement with the workers union
GOVAWUL.

Currently, GVL includes

i S0kg bag of rice per employee each month,

i. annual paid vacation,

iti. maternity leave

iv. bereavement payment and

¥. National Social Security and Welfare Corp (NASSCORP) contributions

Qualified staff can receive a subsidized motorcycle without down payment

Training and advancement:

a.

b

Provide skill training to employees of the company.

This includes

i on-the-job training,

ii. head gang and supervisor training

iti. and cadet/management development for qualified candidates, as well as

iv. international secondment for qualified candidates (e.g., learning modern mill
engineering methods);

v vocational training (for instance, heavy equipment operator certified training, and
skills in mechanic and construction trades)

Employees with good skills and willingness and ability to advance and manage parts of the
business will be encouraged and GVL wishes to create and build management and technical
support capabilities deriving from the Communities

Education of employee children:

a.

GVE will build schools in GVL farm townships starting at kindergarten and primary school
and up to high school

Schooling is free for children dependents of employees
GVL will pay for teachers, maintenance of schools and study items

GVL offers schooling in adult literacy and numeracy for enrolled employees and for ability
to be promoted

University scholarships application will be available to qualified employee children from the
USD $100,000 in annual scholarships to agriculture students.

App. B-1
2014-7-21 Provisionat MoU and Social Agreement Nemiah, Piddy and Nyanbo
4 Healthcare and clinics:

a. GVL will provide employees and dependents health care and medical treatment free-of-
charge.
b. Health clinics will be constructed, equipped and staffed by health care personnel and nurses
c GVL will pay the health care staff
5. Housing and facilities:
a GVL will provide modern style free-of-charge family and bachelor housing within the
developed area for full-time employees and their dependents that wish to live there
b. Housing will have
1 free electric power,
ii. running piped water and
iii, toilet bathrooms,
iv, as well as kitchens
v The housing will be built in temporary form starting in year 2, and permanent
houses starting in year 4 of a new GVL farm areas
e GVL farm townships will have

i. Market place

House of Worship (church or prayer hall)

Sport field

iv. Normally we build these community buildings during year 2-3 of anew GVL farm
area

App. B-2

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
APPENDIX C

Benefits GVL Will Provide toe Communities and
to Citizens Whether Employed or Not
Employment priority at GVL

a. Priority and preference in jobs and training opportunity is provided to communities that
designate planting land for GVL, with evaluation and determination of their qualifications
and suitability for employment.

Community Development Fund payments and usage
a The community development fund will be used to pay for additional facilities, in addition to

what is mentioned herein, over the whole life of the GVL concession, and payments will be
repeated every year

b. GVL will each year pay USD $5 each hectare (equivalent te US$2.08 each acre) of
developed land into a Community Development Fund.

c. This fund will be used to build infrastructure and other facilities of prudent selection and
planning

d. GVL will carry out the needs and planning survey with the Communities at the beginning,

and this will be repeated from time te time to guide planning

e@ The fund will be governed by representatives from both community and company, where the
GVL representatives participation is to assure that the fund will be used for prudent
community purposes

f GVL and community will work to establish this fund during the first year of field planting

Education access to GVL schooling

a. Community citizens will have access to study at GVL schools from primary school up to
high school, but priority will be given to employees dependents

b. GVL offers schooling in adult literacy and numeracy for community citizens

c. University scholarships application will be available to qualified citizen’s children from the

USD $100,000 in annual scholarships to agriculture students.

d. In allocating the scholarships, GVL will work prioritize students originating from the
Communities in proportion to the land areas being allocated, and this will b monitored
annually together with the Communities

Heaithcare and clinics access

a. GVL will provide community citizen’s access to GVL health care and medical facilities
subject to availability and minimum at cost, but priority will be given to employees and
dependants

Roads and bridges:

a. GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations.
b. This will provide repairs to roads to the direct benefit of communities.
App.C-1

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
Wells and pumps:

a

b.

GVL will build wells for communities where needed to avoid disturbance to clean water
supply from the Oil Palm development

Welis will be equipped with hand pumps where towns have over 150 citizens.

Local Business

a.

GVL provides opportunities for local business and entrepreneurs, beginning with offering
market areas in GVL farms so communities can sell to employees and for fully localizable
trades such as

i, construction,

ii. lumber and carpentry works,
iii, brick making,

iv. furniture making and

vw garment making,

vi. poultry farming,

vii. and all types of service and trade activities.

GVL will give preference to these locally sourced businesses

Also indirectly, by creating real economic development and people with jobs and money to

buy goods and services, GVL"s presence can help bring in business and services such as cell
phone services and more products may become locally available

Consideration for Oi! Palm Factory Mili

a

GVL will consider the Communities for build manufacturing mills locally in connection to
some of its farms and in some communities.

The location will depend on many technical factors including how much land is planted
nearby.

Typically a group of big farms will have a central factory, which provides further
manufacturing, technical, transport and administrative jobs.

In addition to processed palm oil, the factories side products are used as fertilizer.

The decision of where and when to build is typically decided 1-2 years after first field
planting is completed. Normatly a new mill takes 2-3 years to build.

App. C-2

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
APPENDIX D
Community Oil Palm Programme Supported By GVL

L Community Oi! Palm Programme

a. Every community is encouraged to designate proper, proportionate and regulated land area
for assisted community farms (also known as supported out-grower farms).

b. GVL proposes that the Community Oi! Palm area will be in ratio of | acre to every 5 acres
the Communities have assigned to GVL.

c. GVL will provide training, advisory and will supply seedlings, tools and fertilizers at cost
and free of import duties.

d. GVL will guarantee to purchase the fruits at regulated and transparent prices for processing
at the established factories.

e The Community Oi! Palm program normally starts in year 3 of development, as at that time
the community has gained experience from participation in GVL development.

£ The Community Oif Palm program is formulated in separate plan which when initialled and
signed are attached to this MOU as integral parts

2 Oil Paim Development Fund

a Each year GVL will pay 1/2% of annual sales of oif palm products into an Oil Palm
Development Fund.

b. The proceeds will be used by Government to support and promote community and

smallholder oif Palm development in addition te the Community Of] Palm, so communities
can request funding for local oii palm projects

App. D-1

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo.
APPENDIX E

DEVELOPMENT EMPLOYMENT BASED ANALYSIS ON AVAILABLE HECTARES

CATEGORY

NEMIAH

Male

Female

Children Less 18 years

522

606

1128

Adults

2256

Percentage of Adults

Acres Ratio to Emp 1:15

Allocated GVL Land (Acres)

1399

PIDDY NYANBO

272

301

541

1516

GVL Allocated Land Jobs

Total Plantation Jobs

App. E-1

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
c-y ddy

49avO Uw 4aTO PAE _JBIO PUz

uonanssuop sa8pug uapoom (q
B}JAMaIpUY-a}|!AUOS|IM-UD19M (C

280-390 Ias-Ainpsunf-judy JeW-uel| 9aq-390 Idas-Ajnf eunf-judy
4avo 3s} 4270 Ww 4D PE ABV PUz 4270 35||

oquedN pue Appi ‘Yelwan juawaaBy |eI90g pur NOW| |2UOISIACIY LZ-2-yL0Z

som Asuosey) »

youa. Jo 8u1331¢ «

8] :JuaWaadZe Jo Led]

4243 JOUOY 0} ssaudII|M AQUNLULWOS
uo juapuadap auop aq |1!m Siu |
4Anoge7 apiaoid 0} Ay1unuuWwod (Z|
sjeayew apiacid 03 1,9 (2|

auysaqe] 2119Nd °s|

suojeiado 1079241 Z (q|
soeiadg 4az0p1ing t (2!
41 SBUIYIEN MOIL2A *

(580) apinoad 0} AyUNWWOD)

uononsysuoray peoy “¢|

3189q [o0yDs OE (9|
quawad jo sdeq Or (q|
auiz Jo sajpung aasyi (e}

apiaoid 0379}
sJoouDs Jo
N4ySUOI 105 Loddns jewareW “Z|

(uonanuasuo9 ) dung °2|
(qeyay) dung -q

(qeyau) dung -e

duind puey T Jo uojonuysuos pue
sduind puey om jo uoner

Te-uey)
193fO¥d 40 3dAL

St0z |

— — pom Anuedie x

HVIAN|

ALINAWWIOD|

NOW NI LI43N38 1VIDOS HVIAIZN

oqueéN pue Appid ‘YelWen jUsUIBeBy [eI00g PU MON [PUOISIACL 1Z-2-P1L0Z

e-qddy

yuom Anuadied ql)
som Aiuose; |
youan jo 8u1331q ,|

a1 quawaaige jo ped

4194} sOUOY 0} ssaUBII]IM AUNWWIOD
uo quapuadap auop aq 111m styl
anogey apinoad 03 Aun (2|
sjetuayew apiaoid 03,9 (e|
auuayey a1qNd “S|

sioyesado 1079241 Z (ql)
4oyerad9 s2z0p11Ng T (e
Buyer, saUlYyoRWy MOI]2A *b

(s80] apinoud 07 AunuW0D)
uonpnisuo9 sa8piig uapoom (4
oqueAn 3 Appig-uaxa1aM (2
uopanysuosay peoy *¢

3489q }00yDs OF (o}
quaw9 Jo s8eq or (4
aurz Jo sajpung aasys (e|
apiaoid 07 1A9

juoddins|

4ysuod 404 Woddns jenarey\ “Z|

(uonanysueg ) dung °9|
(qeyau) dung “4
(qeyay) dung ‘el

duind puey T yo uonanssuos pue|
sduind puey om Jo uonewiqeyay ‘T] OBNWAN 8 AGdid|

3aq-HO Idas-Ainpaunt-[udy _Je-uel] sey-ue|
JaTO Uy 187 PlE JBOD puZ 4870 3: 4370 35]] 193f0ud 40 3dAl]
TO «id ‘st0z

NOW NISLISAN38 TVIDOS OBNVAN GNY AdGId

APPENDIX F

GVL Commitment to Communities and Citizens Regarding Potential Impacts

1 Land Negotiations and No Resettlement

a

GVL will not pursue resettlement of the Community people from their villages or towns.
This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

Asa member of the RSPO, and responsible investor in Liberia, GVL follows a strict process
of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for oil palm development to ensure the community gives its Free
Prior & informed Consent (FPIC) for any hand over of land for development — this is done
before starting any development in an area. As part of this, Communities and GVL have a

signed MOU from the beginning of engagement (“EPIC engagement Agreement”, signed at
start of mutual engagement).

This FPIC engagement process will be an ongoing process subject to community desire and
willingness to offer additional areas for development

2 Adhere to all Liberian Laws and Regulations

a

b.

GVL agrees to adhere to and observe applicable Liberian Laws and regulations.

GVL will adhere to the Environmental Protection and Management Law of Liberia, the New
Forestry Reform Law of 2006 or any other law or regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles
of the Roundtable on Sustainable Palm Oil (RSPO).

3. Respect for Community culture and sacred values

a

GVL has and shall make every effort to identify with community participation and clearly
enclave/ avoid damage to any of the following during the land preparation process, as
specified in our agreed and compteted FPIC and participatory mapping processes.

i. Community’s protected areas, including cemeteries, shrines, sacred forests, special
forest collection areas (e.g., for special medicines)

old towns community wishes to preserve

ii, other agreed cultural or economic items that are identified by community as
important to its well being

GVL and Community acknowledge that given the history of Liberia, and the movement over
the past 30 years of citizens away from community areas, it is possible that some of these
sites may be difficult for community members to identify. The communities commit to
address and resolve any such mistakes internally before discussing with GVL

4 Compensation for active farms:

a.

Before any agreement to convert active farms to GVL farms, GVL and individual farmers
will carry out field survey and crop count. if there is agreement by farmer and GVL to
convert farm, compensation will be at a rate set by the Ministry of Agriculture or other rates
as may be agreed from time to time If agreed, compensation will be made in open forum with
witnesses and decision is final and binding on both company and farmer.

App. F-1

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
re)

APPENDIX G
Community Commitment to GVL

Allow GVL safe and undisturbed use of agreed GVL farm areas:
Mutual collaboration to resolve any emerging crises (see more on grievances)

Participate in activities that protect High Conservation Values (HCVs) and High Carbon Stock (HCS)
sites identified and demarcated within its farm areas

Help GVL maintain the quality of the water bodies by not use chemical and explosives for fishing
purposed and disposal of waste & feces within the concession areas.

Collaborate with GVL to stop illicit drugs sale in communities within it GVL concession areas.

Assist protect the investment from thieves, sabotage and any illegal activities and respect the private
property of GVL.

Work with GVL to protect wildlife by helping to decide non-approved hunting and then enforce zero
tolerance in the farm areas,

Assist GVL to maintain the zero tolerance on burning in it concession areas.
Assist in sharing factual information about the GVL operations of GVL.
Fully participate in awareness and sensitizing activities about the GVL oil palm project.

Actively engage to monitor & evaluate activities of the GVL oil palm project.

App. G-1

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

APPENDIX H
Issue and Grievance Resolution Process

GVL and communities agree to implement the Grievances and Complaints Standard Operating
procedure (SOP) shown hereunder. This SOP may be continually improved and amended from time to
time GVL and community agree to resolve issues, concerns, grievances and conflicts resulting from
the GVL operations or activities deriving from community that has negative impact on either.

The parties agreed that reporting of grievance/ complaint by community’s member can be made to
either GVL or community representatives in written or verbally and any party who receives 4
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

Each report shall be duly recorded by GVL and made available to the reporter as well as to the joint
monitoring team.

After the complaint has been received, field investigation should be carried out by GVL, Community
representatives and the complainant to verify the complaint.

‘The parties agreed that after the field investigation, a meeting should be called comprising of GVL,
community representative and the aggrieved party to agree on actions to address the complaint and the
complainant should have the right to say “YES” or “NO” to the decision reached.

If the complainant agrees to the decision reached, GVL will within 10 working days after the decision
submit action plan to address the complaint as per the decision reached. The action plan to be
presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL.

On the other hand GVL and community representative agreed that, if the complainant disagreed to the
suggested actions to address the complaint by GVL and community representatives, the comptainant

will be asked to go to court if he so wish for redress. Af this level, GVL and the community
representative will work together as a team to fight the case in court.

App. H-i

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo

APPENDIX I

Statement of Acknowledgment and Acceptance of Land Grant by the Communities to
Golden Veroleum (Liberia) Inc

We, the tribal/local peopte, chiefs, elders, women, and youths of the communities of Nemiah, Piddy and
Nyabo, in Garraway Administrative District, Grand Kru County, Republic of Liberia, do hereby freely,
voluntarily, without the use of force or threat, neither by the Government of Liberia, nor GVL, do hereby
consent to, and accept the grant of land made by this community as evidenced by the maps attached to this
Statement for the purpose stated in the Concession Agreement between the Government of Liberia and the
Concessionaire to wit: for the Concessionaire to undertake a large scale commercial grade oil palm plantation
in Liberia, together with the related infrastructure to process and market certain oil palm products, including
biofuel and biodiesel, for the duration of the Concessionaire’s Concession Agreement with the Government of
Liberia or any extension of the same.

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of the communities of
Garraway Adininistrative District, Grand Kru County, to consent to, and accept the grant of land to GVL, is an
informed decision based on prior consultations held with GVL and our understanding and appreciation of the
purpose to which the minimum if acres of land will be committed and the ancillary and/or
derivative social benefits that are expected to accrue to us, the tribal/ocal people, chiefs, elders, women, and
youths of the communities of Garraway Administrative District, Grand Kru County, from the operation of the
Concessionaire in the District.

App. I-t

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
GVL CONCESSION MAP
PIDDY-KYANBO GIS MAP
GARRAWAY-LIGERIA
st In Piddy Nyanbo
1ure Town and Future Farm Land

= Toi
+ Community Boundary
prubber Fam
others Farm
VL

FF ovepuioa point
—creck

— River

— Road

ees Dist

ev

atown

Farm Land

Legend

YH

.

LI

tye

“YY

FD
Le:
(Lk
WY

S

ANN

“ae Oe

% %

S|

GVL CONCESSION MAP
NIMAH Gis MAP
CGARRAWAY.LIBERIA

=s+ Community Boundary

© Town
—creek
—River

— Road

ss District

ev

[icemetery
(Bi sacrod Forrest
town

Farm Land
(Rubber Farm

Legend

|Mapiumber| 680/6vi3/140716

APPENDIX J

Documents Included by Reference in This MOU and Made Available and Exchanged

a. GVL Concession Agreement
b, RSPO Principles and Criteria (2013), Note that GVL membership details are:
« Membership Number: 1-0102-11-000-00
* Member Since: 29/08/2011
@ Membership Type: Ordinary Member
« Category: Oil Palm Growers
ron GVL Standard Operating Procedures (SOPs) and support forms for

i, FPIC and compensations
ii, Grievances

d. Signed and endorsed maps of Communities areas including already agreed areas for
GVL, confirmed community areas

e Community Oil Palm program draft proposal, draft and final plans and documents
(Reference full details in APPENDIX D above)

App. Jad

2014-7-21 Provisional MoU and Social Agreement Nemiah, Piddy and Nyanbo
GOLDEN
VV | VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8. Continuing improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

